UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 12-2457


CHARLES R. MAJOR, JR., a/k/a Charles R. Major,

                Plaintiff - Appellant,

          v.

MR. MIKE RAYMOND, sued individually and in working capacity;
HOUSING AUTHORITY OF THE CITY OF GREENVILLE; MS. MARIAN
TODD, sued individually and in working capacity,

                Defendants - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Greenville.    G. Ross Anderson, Jr., Senior
District Judge. (6-12-cv-00183-GRA)


Submitted:   May 30, 2013                     Decided:   June 4, 2013


Before SHEDD, DIAZ, and THACKER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Charles R. Major, Appellant Pro Se. Emily T. Whitney, DEVLIN &
PARKINSON, PA, Greenville, South Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Charles R. Major, Jr., appeals the district court’s

orders      adopting     the     magistrate    judge’s          recommendation       and

dismissing     his     civil     complaint,    and    denying          his   subsequent

motion for reconsideration.                We have reviewed the record and

find   no    reversible        error.      Accordingly,         we    affirm   for   the

reasons stated by the district court.                     Major v. Raymond, No.

6:12-cv-00183-GRA (D.S.C. Sept. 28, 2012; Oct. 23, 2012).                              We

dispense     with      oral     argument    because       the        facts   and   legal

contentions     are    adequately       presented    in    the       materials     before

this court and argument would not aid the decisional process.



                                                                               AFFIRMED




                                           2